DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (9,052,592).
Nakamura et al disclose a resist composition comprising a base polymer comprising units including a compound falling within the general structure of the instant (a), (b1), and (d3) (instant claims 1-3 and 5):



    PNG
    media_image1.png
    254
    318
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    132
    365
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    105
    311
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    108
    297
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    117
    111
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    123
    125
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    152
    210
    media_image7.png
    Greyscale

Furthermore, the reference teaches a unit falling within the scope of the instant (b2):


    PNG
    media_image8.png
    159
    303
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    58
    310
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    60
    312
    media_image10.png
    Greyscale

When the below strcutures replace the admatanyl group with the aromatic group as Wa1, the units below meet the limitations of (b2) (instant claim 3):
 
    PNG
    media_image11.png
    245
    94
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    278
    103
    media_image12.png
    Greyscale

The reference polymer further comprises a lactone-containing unit, a carbonate, -CN group, -OH, and/or amide (columns 77-97; instant claim 4). 
The composition further comprises a PAG, quencher, organic solvent, and a surfactant (see Tables 1 and 2; instant claims 6-9).
The method of patterning includes the steps and light sources as claimed by the instant claims 10 and 11 (see examples, column 131 and 132). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the reference and prepare the polymer, choosing as the unit (a0-1), that having a phenyl group with at least one I atom as taught to be known by the reference. The resultant material and method would also meet the limitations of the instant claims.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al (2016/0376233).
Yamazaki et al disclose a resist composition comprising a base polymer comprising units including a compound falling within the general structure of the instant (a), (b1), (d1), (d2), and (d3) (instant claims 1-3 and 5), wherein substituents for the Ra91 phenyl group include -OH, I, F, Cl, Br:



    PNG
    media_image13.png
    159
    272
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    122
    298
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    170
    298
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    100
    86
    media_image16.png
    Greyscale
 

    PNG
    media_image17.png
    191
    307
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    42
    286
    media_image18.png
    Greyscale



    PNG
    media_image19.png
    134
    82
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    135
    89
    media_image20.png
    Greyscale
 
    PNG
    media_image21.png
    141
    103
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    106
    82
    media_image22.png
    Greyscale

Furthermore, the reference teaches a unit falling within the scope of the instant (b2):


    PNG
    media_image23.png
    158
    304
    media_image23.png
    Greyscale
 
    PNG
    media_image24.png
    89
    296
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    59
    317
    media_image25.png
    Greyscale
 
    PNG
    media_image26.png
    52
    292
    media_image26.png
    Greyscale

When the below strcutures replace the admatanyl group with the aromatic group as Wa1, the units below meet the limitations of (b2) (instant claim 3):
 
    PNG
    media_image11.png
    245
    94
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    278
    103
    media_image12.png
    Greyscale

The reference polymer further comprises a lactone-containing unit, a carbonate, -CN group, -OH, and/or amide ([0399]; instant claim 4). 
The composition further comprises a PAG, quencher, organic solvent, and a surfactant (see Table 2; instant claims 6-9).
The method of patterning includes the steps and light sources as claimed by the instant claims 10 and 11 (see examples, [0745]-[0771]). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the reference to prepare the polymer, choosing as the unit (a0-1), that having a phenyl group with at least one I atom as taught to be known by the reference. The resultant material and method would also meet the limitations of the instant claims.
Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaki et al (8,685,620 English language equivalent of TW).
Takaki et al disclose a resist composition comprising a polymer having units meeting the limitations of the instant (a) and (b1) (instant claims 1-3):



    PNG
    media_image27.png
    262
    286
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    54
    283
    media_image28.png
    Greyscale

    PNG
    media_image29.png
    32
    293
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    171
    298
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    132
    92
    media_image31.png
    Greyscale


Additional units include those having lactones, -OH, -COOH, and -CN groups (column 77 to column 92; instant claim 4). 
The reference further comprises an organic solvent, surfactant, quencher, and PAG (see Table 2; instant claims 6-9).
The method of patterning includes the steps and light sources as claimed by the instant claims 10 and 11 (see examples, column 151-153). 
Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the reference to prepare the polymer, choosing as the unit (a5-0), that having a phenyl group with at least one I atom as taught to be known by the reference. The resultant material and method would also meet the limitations of the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722